Exhibit 10.49

 

To:    Date: March 2, 2012

 

Subject:   The Andersons, Inc.   2012 Restricted Share Award Letter of Agreement

You have been selected to receive a Restricted Share Award (the “Shares”)
subject to the terms and conditions of the Long Term Performance Compensation
Plan (the “Plan”) and this Letter of Agreement (the “Agreement”). This Agreement
will document the key provisions relating to the Shares awarded to you as of
March 1, 2012.

Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2012 Restricted Share Award. A copy of
the Plan is available upon your request from the Human Resources Department.
When you are satisfied that you understand the terms and conditions of the stock
award, please sign the attached Acknowledgment and Power of Attorney to Transfer
Stock, and return both to Teresa Scott or Steve DeDonato in the Human Resources
Department by Wednesday, March 21, 2012. Remember to keep a copy for your files.

 

  1. Restricted Share Award: Subject to the terms and conditions of the Plan and
this Agreement, The Andersons, Inc. (the “Company”) hereby awards you ‹‹rsa››
Shares of the Company’s Common Stock. Following receipt from you of an executed
copy of the attached Acknowledgement, the Shares shall be registered in your
name on the books of the Company as represented by Computer Share, Registrar and
Transfer Agent, in book entry form. By signing the Acknowledgement, you declare
having read this Agreement and agree to be bound by all the terms and conditions
contained herein.

 

  2. Vesting: On January 1, 2015, vesting of 100% of the Shares shall occur.

 

  3. Ownership Rights on Unvested Shares: You have the right to receive cash
dividends on the Shares prior to vesting. Dividends must be recorded by the
Company as taxable compensation and therefore shall be included on your W-2 tax
filing report. Further, you have the right to vote the unvested Shares held by
the Company. Any stock dividends issued with respect to the Shares shall be
treated as additional Shares under the award and shall be subject to the same
restrictions and other terms and conditions that apply to the Shares with
respect to which such dividends are issued. You are prohibited from selling your
ownership rights to the Shares until vesting occurs.

 

  4. Delivery of Stock: Vested shares shall be delivered to you as soon as
practicable following the date of vesting. In that regard, you agree that you
shall comply with (or provide adequate assurance as to future compliance with)
all applicable securities laws. Also the Company must receive from you payment
or a written request to withhold a sufficient number of Shares for payment of
all federal, state or local taxes of any kind required to be withheld with
respect to the vesting of Shares as condition precedent to the delivery of the
Shares. Shares are taxed on the market value of the Shares on the date of
vesting (i.e., closing price on the business day prior to the date of vesting)
at required withholding tax rates. Taxes due must be paid in full within ten
business days of the vesting date.

 

  5.

Termination and Forfeiture of Rights: Your right to receive unvested Shares
shall terminate and be forfeited upon your termination of employment with the
Company or its subsidiaries for any reason, except as otherwise provided in this
paragraph. In the event of your death, permanent disability, retirement, or
termination of employment due to the sale of your business unit, a proportionate
number of shares shall be deemed vested as of your last day of employment with
or service to the Company. The number of months of service (rounded to the



--------------------------------------------------------------------------------

  nearest whole month) from the date of the grant to the date the Shares were
scheduled to vest shall be used to determine the proportionate number of shares.
In the event of a “change in control” of The Andersons, Inc., as defined by the
Plan document or by the Compensation & Leadership Development Committee of the
Board, all unvested Shares shall be deemed earned (i.e., 100% vested) and all
restrictions will lapse as of the date of the event. If any special vesting
events described in this paragraph occur, Shares shall be distributed as soon as
practicable following the date of such event.

 

  6. Transfer of Unvested Shares Upon Termination: In order to facilitate the
transfer to the Company of any Shares in which you are not vested pursuant to
the terms of this Agreement, you shall execute the enclosed Power of Attorney to
Transfer Stock. The Power of Attorney may be used by the Company to transfer any
unvested Shares to the Company upon your termination of employment with the
Company or its subsidiaries.

 

  7. Other Acknowledgments: You acknowledge that the Compensation & Leadership
Development Committee may adopt and/or change from time to time such rules and
regulations as it deems proper to administer the Plan.

 

  8. Binding Effect: This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

If you have any questions related to the tax consequences of your stock award,
please contact Phil Blandford at              in Corporate Accounting.
Information is also available by contacting Steve DeDonato at              in
Human Resources.

 

Thank You, Arthur D. DePompei Vice President, Human Resources The Andersons,
Inc.